DETAILED ACTION
		Application No. 17/314,137 filed on 05/07/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saraee et al (US 2022/0198779 A1, which claims priority of provisional application (62/537,428) filed on 07/26/2017).  

 	As per claim 1, Saraee teaches a method, comprising: displaying a content item text interface via a client device ([0031], e.g., the GUI generation module configured to provide the GUI via at least one of an extension of a web browser executing on the user computing device to generate a transformed content item, based on the user input); receiving, via the content item text interface, a first set of content item text ([0079], e.g., characteristics include text associated with image); determining, based upon the first set of content item text, a first performance metric score ([0014], e.g., generate a performance score for each of the plurality of images or videos and generate a first performance score for a first image or video); determining, based upon the first set of content item text and a plurality of sets of content item text associated with a plurality of content items, a plurality of similarity scores associated with the plurality of sets of content item text ([0033], e.g., rank each of the plurality of harvest content items based on at least one performance metric, matching criterion manager configured to determine matching criterion aspects of the plurality of harvest content items, configured to calculate a score for the first candidate content item based on the at least one performance metric), wherein: the plurality of sets of content item text comprises a second set of content item text of a first content item of the plurality of content items ([0024], [0079], e.g., receive a plurality of harvest content items having characteristics and characteristics include text associated with harvest content items); and a first similarity score of the plurality of similarity scores is associated with a similarity between the first set of content item text and the second set of content item text ([0036], e.g., determining, by a matching criterion manager, matching criterion aspects of the plurality of harvest content items, determining, by the matching criterion manager, a subset of the plurality of harvest content items that are relevant to the candidate content item based on the comparison of the aspects of the candidate content item with the plurality of harvest content items and ranking each of the plurality of harvest content items based on at least one performance metric); selecting, based upon the plurality of similarity scores and a plurality of performance metric scores associated with the plurality of sets of content item text, one or more sets of content item text from among the plurality of sets of content item text, wherein: the plurality of performance metric scores comprises one or more performance metric scores associated with the one or more sets of content item text; and the one or more performance metric scores are higher than the first performance metric score ([0036], [0079], e.g., determining, by a matching criterion manager, matching criterion aspects of the plurality of harvest content items, determining, by the matching criterion manager, a subset of the plurality of harvest content items that are relevant to the candidate content item based on the comparison of the aspects of the candidate content item with the plurality of harvest content items and ranking each of the plurality of harvest content items based on at least one performance metric and wherein the plurality of harvest content items having characteristics and characteristics include text associated with harvest content items); and displaying, via the client device, a content item text suggestion interface comprising one or more representations of the one or more sets of content item text ([0030], e.g., a recommendation module configured to provide, to a user associated with the candidate content item, an indication of the first transformation and the second transformation and indication of the first transformation and the second transformation can be provided via the GUI displayed on the user computing device).  
 	As per claim 2, wherein: the determining the first performance metric score is performed using a first machine learning model ([0014], [0231], e.g., determining the first performance metric score by using a machine learning algorithm).  
 	As per claim 3, comprising: training a machine learning model using first training data to generate the first machine learning model, wherein the first training data comprises a second plurality of sets of content item text associated with a second plurality of content items and a plurality of sets of content event information associated with the second plurality of content items ([0079], [0231]).  
 	As per claim 4, wherein: the plurality of sets of content event information comprises a first set of content event information associated with a second content item; and the first set of content event information is indicative of first content event information associated with first content events performed via one or more first internet resources corresponding to a first entity, wherein a content event of the first content events corresponds to presentation of the second content item via an internet resource of the one or more first internet resources (fig.13 and [0805]-[0824]).  
 	As per claim 5, comprising: receiving, via the content item text interface, an indication of the first entity, wherein the determining the first performance metric score is performed based upon the first entity (see rejection of claim 1 above).  
 	As per claim 6, wherein: the first machine learning model comprises at least one of a linear model, a logistic regression model, a naive Bayes logistic regression (NBLR) model or a deep learning model ([0231], e.g., deep learning model).  
 	As per claim 7, comprising: determining a first embedding-based representation of the first set of content item text, wherein the determining the plurality of similarity scores comprises determining the first similarity score based upon the first embedding-based representation and a second embedding-based representation of the second set of content item text of the first content item (see rejection of claim 1 above and [0014]-[0079]).  
 	As per claim 8, wherein: the displaying the content item text suggestion interface comprising the one or more representations of the one or more sets of content item text is performed responsive to a determination that each performance metric score of the one or more performance metric scores meets a threshold performance metric score based upon the first performance metric score (see rejection of claim 1 above and [0014]-[0079]).  
 	As per claim 9, wherein the selecting the one or more sets of content item text from among the plurality of sets of content item text comprises: selecting, based upon the plurality of similarity scores, a second plurality of sets of content item text from among the plurality of sets of content item text based upon a determination that the second plurality of sets of content item text are associated with highest similarity scores of the plurality of similarity scores; and selecting the one or more sets of content item text from among the second plurality of sets of content item text based upon a determination that each performance metric score of the one or more performance metric scores meets a threshold performance metric score based upon the first performance metric score (see rejection of claim 1 above and [0014]-[0079], [0854], e.g., data processing system may then compare the difference to a threshold (e.g., a predetermined threshold). If the performance score exceeds the threshold, the data processing system generates a record recommending to upload the image to a web-based property).  
 	As per claim 10, wherein: the content item text suggestion interface comprises one or more indications of the one or more performance metric scores associated with the one or more sets of content item text (see rejection of claim1 above).  
 	As per claim 11, wherein: the content item text suggestion interface comprises one or more indications that the one or more performance metric scores associated with the one or more sets of content item text are higher than the first performance metric score (see rejection of claim 1 above and [0011]-[0024], e.g., comparing a first weight to the performance scores for the plurality of images or videos and a second weight to the performance scores for the second plurality of images or videos, wherein adjusting the target audience benchmark comprises adjusting, by the one or more processors, the target audience benchmark based on the first weight and the second weight and a performance metric ranking engine configured to rank each of the plurality of harvest content items based on at least one performance metric).  




Regarding claim 15, claim 15 is rejected for substantially the same reason as claim 1 above. 
Regarding claims 16-19, claims 16-19 are rejected for substantially the same reason as claims 2-11 above. 
Regarding claim 20, claim 20 is rejected for substantially the same reason as claim 1 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter

	Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 13-14 dependent from claim 12 and also objected as allowable subject matter. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Saroha et al discloses US 2022/0318880 A1 SYSTEM AND METHOD FOR PROVIDING A RELEVANT PRODUCT VIA A DIGITAL MEDIA PLATFORM.
Hohwald et al discloses US 10140315 B1 Identifying Visual Portions Of Visual Media Files Responsive To Visual Portions Of Media Files Submitted As Search Queries.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166